JONES, Justice
(concurring specially).
My concurrence in this opinion is not an altogether happy circumstance. I have no doubt under the facts here pertaining that appellee — complainant below — was entitled to relief. The trial court’s finding of a refund of his welfare fund payment, however, is unjustified under the status of the pleadings. Had our new rules of civil procedure been in effect at the time of trial, and, had the court’s pretrial order embraced the issue of refund as an alternative relief (Rule 16), I would then affirm.